Citation Nr: 1046081	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder with psychotic 
features, depression, anxiety and post-traumatic stress disorder 
(PTSD).

2.  Entitlement to nonservice-connected pension.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from February 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In September 2010, the Veteran testified at a travel board 
hearing at the RO.  

In light of the recent decision of Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), in which it was determined the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be accomplished by the claimant's description of the 
claim, reported symptoms, and other information of record, the 
Board has styled the claim to reopen to include all of the 
claimed mental disabilities. 

The issues of entitlement to service connection for an acquired 
psychiatric disorder and entitlement to nonservice-connected 
pension are addressed in the REMAND portion of the decision below 
and REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A November 2004 rating decision denied service connection for 
bipolar disorder with psychotic features (claimed as acquired 
psychiatric disorder to include post-traumatic stress disorder.  
The Veteran did not initiate an appeal of the November 2004 
rating decision, and it became final.

2.  In August 2006, the Veteran sought to reopen his claim.

3.  The evidence received since the November 2004 rating decision 
is neither cumulative nor redundant and raises a reasonable 
probability of substantiating the claim for service connection 
for an acquired psychiatric disorder.   

CONCLUSIONS OF LAW

1.  The November 2004 rating decision is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

An October 2007 letter provided the Veteran with notice of the 
evidence required to substantiate his claims.  The letter 
explained the requirement of new and material evidence to reopen 
the previously denied claim for service connection for an 
acquired psychiatric disorder.  The letter explained the basis of 
the prior denial of service connection and advised the Veteran 
that he should submit evidence relating to that fact.  The letter 
included notice of what information and evidence VA was 
responsible for obtaining and what evidence VA would assist the 
Veteran in obtaining.  The letter explained how disability 
ratings and effective dates are determined.  This letter 
satisfied the timing requirements set forth in Pelegrini, as it 
was provided prior to the rating decision on appeal.

Based on the foregoing, the Board finds that the VCAA notice 
requirements have been satisfied.  

II.  Analysis of Claim

In a November 2004 rating decision, the RO denied a claim for 
service connection for bipolar disorder with psychotic features 
(claimed as acquired psychiatric disorder to include post-
traumatic stress disorder).  The RO found that the Veteran's 
service records were negative for complaints or treatment of the 
claimed condition.  The RO also found that there was no medical 
evidence of a diagnosis of an acquired psychiatric disorder, to 
include PTSD, due to service.

In a November 2004 letter, the RO advised the Veteran of the 
rating decision and informed him of his appellate rights with 
respect to the decision.  The Veteran did not appeal the November 
2004 rating decision, and it is final.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).

The evidence of record at the time of the November 2004 rating 
decision included service treatment records, personnel records, 
post-service VA treatment records and the Veteran's written 
statements.   

In August 2006, the Veteran sought to reopen his claim for 
service connection for PTSD and depression.  

A claim that is subject to a prior denial may be reopened if new 
and material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all the evidence of 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial and must raise a reasonable 
probability of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence associated 
with the claims file since the last final disallowance of the 
appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This 
evidence is presumed credible for the purposes of reopening an 
appellant's claim, unless it is inherently false or untrue or, if 
it is in the nature of a statement or other assertion, it is 
beyond the competence of the person making the assertion.  Duran 
v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence received since the prior denial includes VA 
outpatient medical records dated in 2006, written statements and 
a transcript of a Board hearing in September 2010.  

The newly received VA treatment records reflect diagnoses and 
treatment of chronic moderate PTSD and bipolar disorder.  

At the hearing, the Veteran testified that he experienced stress 
and nervousness in service.  He stated that he felt nervous when 
a drill sergeant yelled at him and when  he was in an infantry 
course where guns were shooting over his head.  

The Board finds that the evidence submitted since the prior final 
denial is new, as it was not previously submitted to agency 
decisionmakers.  It is also material, as it relates to an 
unestablished fact necessary to substantiate the claim.  The 
claim was previously denied due to a lack of evidence of an 
acquired psychiatric disorder in service.  The Veteran's relates 
to that fact.  Although the Veteran is not competent to diagnose 
a medical condition, he is competent to report that he 
experienced  nervousness and stress during service.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).   

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder.  

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the claim is allowed.  


REMAND

The Veteran testified that he became nervous after being yelled 
out by drill instructors and participating in infantry training 
exercises.  A written statement from a VA social worker, dated in 
September 2004, noted that the Veteran reported trauma during 
service, including training exercises in service in which bullets 
were fired overhead while he crawled on the ground and difficulty 
breathing during a gas chamber exercise.  It was noted that the 
Veteran continued to have intrusive memories of these traumas.

VA records reflect current diagnoses of acquired psychiatric 
conditions, including  bipolar disorder and moderate PTSD from 
childhood emotional abuse.  

The Veteran has not been afforded a VA examination. The duty to 
assist requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C. 
§ 5103A(d)(1) (West 2002).  An examination or medical opinion is 
required when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
Given the Veteran's competent testimony of experiencing 
nervousness and the current diagnoses of acquired psychiatric 
disorders, a VA examination is necessary to decide the claim.

In addition, it appears that pertinent medical records are 
outstanding.  In a July 2007 statement, the Veteran reported that 
he has received treatment at Jamaica Plain VA Medical  Center and 
the Causeway Street Clinic.  The AMC/ RO should obtain any 
outstanding treatment records from those facilities.   

Additional development is warranted with regard to the claim for 
nonservice-connected pension.  Veterans are entitled to VA 
nonservice-connected pension benefits if they are permanently and 
totally disabled from a nonservice-connected disability which is 
not the result of willful misconduct, provided that they have the 
requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 
3.314(b) (2010).  A veteran meets the necessary service 
requirements if he served in active military, naval, or air 
service under one of the following conditions: (1) for 90 days or 
more during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or (4) for an 
aggregate of 90 days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3(a).

Non-service connected pension was previously denied in November 
2004 because the Veteran's income exceeded the maximum annual 
disability pension set by law.  The Veteran has not submitted 
income information since 2004.  Current income information is 
necessary to determine whether the Veteran is eligible for 
nonservice-connected pension.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should request any 
outstanding treatment records from the VA 
Medical Center in Jamaica Plain and Causeway 
Street Outpatient Clinic.  The Veteran should 
be notified of the status of all requests for 
records.

2.  Schedule the Veteran for an appropriate 
VA examination to ascertain the etiology of 
acquired psychiatric disorders.  The claims 
file should be provided for the examiner's 
review in conjunction with the examination, 
and the examiner's report should indicate 
that  the claims file was reviewed.  

3.  The examiner should diagnose any acquired 
psychiatric disorders that are present, to 
include bipolar disorder, PTSD, depression 
and anxiety.

4.  The examiner should state whether any 
current acquired psychiatric disorder is at 
least as likely as not (50 percent or greater 
likelihood) related to service, including the 
training exercises the Veteran participated 
in during service.  The examiner should 
specifically address whether such disorders 
are related to training exercises such as 
infantry courses and being in a gas chamber.  
The examiner is advised that, although not 
specifically documented in the service 
records, the Veteran's report of 
participating in such training exercises is 
considered credible.  The examiner should 
provide a detailed rationale for the opinion.

5.  If PTSD is diagnosed, the examiner should 
address the following:

a.  opine whether PTSD was clearly and 
unmistakably present upon entry into 
service;

b.  if the veteran entered service with 
pre-existing PTSD, was there an increase 
in PTSD during service?  If so, did that 
increase represent a worsening of the 
underlying condition or clearly and 
unmistakably represent a natural 
progression of the disorder; and

c.   if the veteran did not enter service 
with pre-existing PTSD, is current PTSD at 
least as likely as not (50 percent or 
greater likelihood) related to service?  
The examiner should provide a detailed 
rationale for the opinions stated.

6.  Request that the Veteran complete a 
current income verification form for purposes 
of determining eligibility for nonservice-
connected pension.  

7.  Following the requested development, the 
AMC/ RO should readjudicate the claims on 
appeal.  If the claims remain denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case and should be afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


